 



Exhibit 10.9
Award Control Number:
THE KITCHEN COLLECTION, INC.
LONG-TERM INCENTIVE
COMPENSATION AWARD
(NOT TRANSFERABLE)
Form of Award Unit CERTIFICATE
THE KITCHEN COLLECTION, INC.
(the “Company”) pursuant to action of the Compensation Committee of its Board of
Directors (the “Committee”), hereby grants to
                                         (the “Grantee”),                     
Award Units having an Award Unit Price $             per Unit pursuant to and
subject to the provisions of The Kitchen Collection, Inc. Long-Term Compensation
Plan (the “Plan”). This Award granted on and this Certificate executed at
Chillicothe, OH as of January 1, 2007, the “Date of Grant” The Award Units
granted in this Certificate shall have a maturity date of January 1, 2012 (but
shall mature earlier in accordance with Plan terms on death, disability or
retirement).
Recipient acknowledges having received a complete copy of the Plan.
THE KITCHEN Collection, Inc.

         
 
       
BY
  ************************************    
 
       
 
  President and Chief Executive Officer    

Please review carefully the summary of general provisions pertinent to this
award on the reverse side.

 



--------------------------------------------------------------------------------



 



Form of Award Unit Certificate
General Provisions**

1.   Vesting/Taxes: These Award Units are fully vested as of the Grant Date. As
a result, they are subject to FICA taxes when granted. (However, under current
tax law, they are not subject to federal, state or local income taxes until paid
out.) All payments under the Plan will be reduced by the amount of any
employment or other taxes that are required to be withheld therefrom.

2.   Payment Restrictions: The Book Value Units granted under the Award shall be
subject to a payment restriction for a period of five years from the Grant Date
(the “Maturity Date”); provided that such payment restrictions automatically
lapse upon a termination of employment by reason of death, Disability or
Retirement. The Committee may not accelerate the time at which such payment
restrictions will lapse. In addition, the Maturity Date for certain “key
employees” (generally, the top 50 paid employees across the NACCO group) will be
delayed until 6 months after retirement.

3.   Payment Date / Value: Unless a Participant makes a deferral election under
Paragraph 4 below, as soon as practicable following the lapse of a payment
restriction applicable to an Award pursuant to Paragraph 2 above, the Company
will deliver to the Participant (or, if applicable, his Beneficiary), a check in
full payment of the Book Value Units granted pursuant to such Award. For
Participants who are employed on the Maturity Date, the value of the Book Value
Units is based on the Book Value as of the Quarter Date coinciding with or
immediately preceding the Maturity Date. For Participants who terminated
employment for reasons other than Disability or Retirement, the value of the
Book Value Units is based on the Book Value as of the ending Quarter Date
coincident with or immediately preceding the date of termination (despite the
fact that payment is not made until Maturity Date). Finally, for Participants
who die or who terminate employment before the Maturity Date due to Disability
or Retirement, the value of the Book Value Units is based on the Book Value as
of the ending Quarter Date coincident with or immediately preceding death,
Disability or Retirement (or 6 months later in the case of key employees).

4.   Deferral Option: A participant may make an irrevocable election to defer
receipt of his entire Award under the Plan. A separate deferral election must be
made with respect to each Award granted under the Plan. The Awards that are
subject to a deferral election continue to be subject to the terms and
conditions of this Plan and shall continue to be valued in accordance with the
terms of the Plan until the date of payment. In order to make a deferral
election, the election (i) must apply to 100% of an Award granted for a
particular year, (ii) must be made at least 12 months prior to the Maturity Date
of the Award and (iii) will not be given effect until at least 12 months after
the date on which the election is made. If a valid and timely deferral election
is made with respect to an Award, the payment of the Award will automatically be
deferred until the 10th anniversary of the Grant Date of such Award and will
then be paid in the form of a lump sum payment as soon as practicable after the
10th anniversary date. Notwithstanding the foregoing, all deferral elections
will automatically terminate (and will be void and of no further effect) upon a
Participant’s death or termination of employment due to Disability. If a
deferral election is voided, payment of the deferred Awards will be made as soon
as practicable following the participant’s death or termination due to
Disability, based on the Book Value as of the Quarter Date coincident with or
immediately preceding such date.

5.   Assignability: This Award is not transferable for any reason whatsoever;
provided, however, that upon the death of a Participant the right to the
proceeds of this Award may be transferred to a Beneficiary.

6.   No Right of Employment: Neither the adoption or operation of the Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Company, or
shall in any way affect the right and power of the Company to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Company might have done if this Plan had not
been adopted.

7.   Limitation of Rights: No trust has been created by the Company for the
payment of Book Value Units granted under this Plan; nor have the grantees of
Awards been granted any lien on any assets of the Company to secure payment of
such benefits. This Plan represents only an unfunded, unsecured promise to pay
by the Company, and the grantees hereunder are unsecured creditors of the
Company.

8.   **Disclaimers: The IRS has not issued the final guidance that is needed to
bring the Plan into compliance with the requirements of the American Jobs
Creation Act of 2004 (the “Act”). Additional Plan amendments may be required.
You will be notified if any amendments are made and, if any substantive changes
are required, you will be issued a revised Certificate at that time. Words used
in this Award Certificate that are defined in the Plan are used herein as so
defined. The terms of this Award are subject to all terms and conditions of the
Plan document. The Company reserves the right to amend or terminate the Plan, in
whole or in part, at any time.

KCI LTIP AWARD CERTIFICATE

 